Appellant, Ada Hooks, and Love Walker were convicted of the crime of transporting intoxicating liquor, the jury leaving the punishment to be fixed by the court. From the judgment and sentence of 30 days in jail and a fine of $100, Ada Hooks appeals.
The only question raised by this appeal is the sufficiency of the evidence to sustain the verdict.
George Nixon, sheriff, testified that on the morning of the 3rd day of November, 1925, he saw appellant driving a Ford car, and when she saw him "she pulled it wide open." He followed, and appellant or the other woman in the car with her threw out two or three fruit jars that contained whisky.
As a witness in her own behalf, appellant denied that she had any whisky or fruit jars in her car, and denied that any jars were thrown from her car that morning.
Love Walker, codefendant, testified that she was riding with Ada Hooks, and did not see any whisky in the car, and did not see Ada throw any whisky out. *Page 201 
The credibility of the state's witness was a question for the jury, and, where he testifies to the inculpatory facts, it cannot be said that there was no substantial evidence to support the verdict.
Finding the evidence sufficient and no prejudicial error of law occurring at the trial, the judgment appealed from is affirmed.
EDWARDS and DAVENPORT, JJ., concur.